Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 4 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/417,911, filed on 03/15/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting over claims 1 of U.S. Patent No. 9,577,679 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/071,607
Claim 1 – Patent No. 9,577,679
A transmitting apparatus comprising: 
A transmitting apparatus comprising: 
an interleaver configured to interleave a codeword; and 
an interleaver configured to interleave an LDPC codeword comprising the input bits and the parity bits;  and 
a constellation mapper configured to map bits of the interleaved codeword onto constellation points for 256-quadrature amplitude modulation (QAM), 
a constellation mapper configured to map the interleaved LDPC codeword onto constellation points for 256-QAM, 
wherein the interleaver comprises: 
wherein the interleaver comprises: 
a block interleaver configured to interleave bits of the codeword using a plurality of containers, each of the plurality of containers comprising a first part and a second part, and 
a block interleaver configured to interleave the interleaved plurality of bit groups using a plurality of containers, each of the plurality of containers comprising a first part and a second part, 

wherein if a code length of an LDPC code is 64800, a number of bits to be written in the first part of each of the plurality of containers is 7920 and a number of bits to be written in the second part of each of the plurality of containers is 180, and 
wherein if the length of the codeword is 16200 bits, the number of the bits to be written in the first part of the each of the plurality of containers is 1800 and the number of the bits to be written in the second part of the each of the plurality of containers is 225.
if a code length of an LDPC code is 16200, a number of bits to be written in the first part of each of the plurality of containers is 1800 and a number of bits to be written in the second part of each of the plurality of containers is 225.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/071,607 is an obvious variation of the claimed subject matter of independent claim 1, of patent 9,577,679. Specifically, both claim 1, of the current application 17/071,607, and claim 1, of patent 9,577,679 discloses: A transmitting apparatus, comprising “an interleaver and a constellation mapper configured to map the interleaved LDPC codeword onto constellation points for 256-QAM”. 
One of ordinary skill in the art would recognize the transmitting apparatus disclosed by claim 1, of the current application 17/071,607, as a broad recitation of the 
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/071,607, as performing the operations of the apparatus of claim 1, of U.S. Patent 9,577,679, and as such are obvious variants of each other.

Claim 2 – Application 17/071,607
Claim 1 – Patent 9,577,679


Claims 3 and 4 are rejected on the ground of nonstatutory double patenting over claims 1 of U.S. Patent No. 10,848,181 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 3 – Application 17/071,607
Claim 1 – Patent No. 10,848,181
A receiving apparatus comprising: 
A broadcast signal receiving apparatus comprising:
a demodulator configured to demodulate a signal received from a transmitting apparatus to generate values for 256-quadrature amplitude modulation (QAM); 
a demodulator configured to demodulate the broadcast signal to generate values for 256-quadrature amplitude modulation (QAM);  

a deinterleaver configured to deinterleave the values using a plurality of columns, each column of the plurality of columns comprising a first part and a second part, split the deinterleaved values into a plurality of groups, and deeinterleave the plurality of groups; 
a decoder configured to decode the deinterleaved values based on a low density parity check (LDPC) code, 
a decoder configured to decode values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, 
wherein if a code length of the LDPC code is 64800 bits, a number of rows in the first part of the each column is 7920, and a number of rows in the second part of the each column is 180, and 
wherein if a code length of the LDPC code is 64800 bits, a number of rows in the first part of the each column is 7920, and a number of rows in the second part of the each column is 180, and 
wherein if the code length of the LDPC code is 16200 bits, the number of the rows in the first part of the each column is 1800 and the number of the rows in the second part of the each column is 225.
wherein if the code length of the LDPC code is 16200 bits, a number of rows in the each column is 1800 and the number of rows in the second part of the each column is 225.



One of ordinary skill in the art would recognize the transmitting apparatus disclosed by claim 3, of the current application 17/071,607, as a broad recitation of the apparatus disclosed in claim 1 of Patent 10,848,181. A broad recitation omitting operations of an apparatus and an apparatus would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the method claim 3, of the current application 17/071,607, as performing the operations of the apparatus of claim 1, of U.S. Patent 10,848,181, and as such are obvious variants of each other.

Claim 4 – Application 17/071,607
Claim 1 – Patent 10,848,181


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

PETROV; Mihail		US 20150381207 A1
Eberlein; Ernst et al.	US 20100235706 A1
JEONG; Hong-Sil et al.	US 20090125781 A1
Eroz; Mustafa et al.		US 9246634 B2
comprising a first part and a second part, and 
wherein if a length of the codeword is 64800 bits, a number of bits to be written in the first part of the each of the plurality of containers is 7920, and a number of bits to be written in the second part of the each of the plurality of containers is 180, and 
wherein if the length of the codeword is 16200 bits, the number of the bits to be written in the first part of the each of the plurality of containers is 1800 and the number of the bits to be written in the second part of the each of the plurality of containers is 225.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111